Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10-12 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshaku (US 2016/0146227 A1) hereinafter Hoshaku .
Regarding Claim 1 Hoshaku teaches (Fig 1) a working machine comprising: a traveling device (9L, 9R) to change a traveling speed in accordance with a flow rate of an operation fluid (Fig 2-3); a traveling operation device (18L, R) to change the flow rate of the operation fluid to be supplied to the traveling device (9L, 9R); and a switching operation portion (25, 26) to change, at multiple steps, a supply amount of the operation fluid to be supplied to the traveling device (9L, 9R);  the supply amount corresponding to an operation extent of the traveling operation device (18L. R) (see Par.0035, Fig 3-4 and 7).
Regarding Claim 2 Hoshaku teaches (Fig 1) a traveling device (9L, 9R) to change a traveling speed in accordance with a traveling control parameter (Flow rate); a traveling operation device (18L, R) to change the traveling control parameter (flow rate); and a switching operation portion (25, 26) to change, at multiple steps, the traveling control parameter (Flow rate) of the traveling operation device (18L, R) (Fig 2-3).
Regarding Claims 3 and 12 Hoshaku teaches (Fig 1) a working device (1); and a working operation device (17) to operate the working device (1) and to be griped in being operated, wherein the switching operation portion (25, 26) is arranged in the working operation device (17).
Regarding Claims 10 and 18 Hoshaku teaches (Fig 1) wherein the traveling operation device (18L, R) is a traveling pedal supported to be swung (Fig 2).
Regarding Claims 11 and 19 Hoshaku teaches (Fig 1) a storage portion (23) having a plurality of working modes (excavating, driving etc.) and storing settings for the working modes (valve positions), the settings being determined in multiple steps and corresponding, in the multiple steps, to the supply amount of the operation fluid supplied to the traveling device (9l,R) (Fig 7 and 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schuller in view of Hoshaku
Regarding Claims 4 and 13 Hoshaku teaches (Fig 1) wherein the traveling operation device (18L, R)is an operation device to be gripped in being operated, and wherein the switching operation portion (25, 26) being arranged on the operation device (17) (Fig 2-3).

The prior art discloses the switching operation portion (25, 26) being arranged on the operation device (17) and the only distinction with the claimed invention is the location of the switching operation portion. Since applicant didn’t disclose the claimed location achieves a particular advantageous result, It would have been obvious to one having ordinary skill in the art to have made the location of the switching operation portion to be in the traveling operation device. Since it has been held that rearranging location parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Allowable Subject Matter
Claims 5-7 and 14-17 are objected to but would be allowable if rewritten to include all the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ABIY TEKA/               Primary Examiner, Art Unit 3745